Case 19-17117-amc             Doc 558    Filed 10/26/20 Entered 10/26/20 13:05:29           Desc Main
                                        Document     Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     In re:                                            Chapter 11

     VASCULAR ACCESS CENTERS, L.P.,                    Case No. 19-17117-AMC

     Debtor.


              APPLICATION OF CHAPTER 11 TRUSTEE PURSUANT TO SECTIONS
              105(a), 361, 363, 507(b) AND 553 OF THE BANKRUPTCY CODE AND
              LOCAL BANKRUPTCY RULE 9013-3 GRANTING THE UNITED STATES
              OF AMERICA ADEQUATE PROTECTION WITH RESPECT TO THE
              QUARTERLY SETTLEMENT PAYMENT DUE OCTOBER 1, 2020

              Stephen V. Falanga, the chapter 11 trustee (the “Trustee”) of the above-captioned

 debtor, Vascular Access Centers, L.P. (the “Debtor”), hereby submits this application (the

 “Application”) pursuant to sections 105(a), 361, 363, 507(b) and 553 of title 11 of the

 United States Code (the “Bankruptcy Code”) and Local Bankruptcy Rule 9013-3 for

 authorization to enter into the proposed Stipulation and Consent Order attached hereto as

 Exhibit A (the “Consent Order”) granting the United States of America (the “United

 States”) adequate protection with respect to the quarterly settlement payment due to the

 United States on October 1, 2020 pursuant to that certain prepetition Stipulation and Order

 of Settlement and Dismissal entered into by and among the Debtor, certain subsidiary

 and/or related corporations of the Debtor (collectively, the “VAC Centers”)1 and the United

 States (the “DOJ Settlement”) and the terms of that certain Stipulation and Consent Order



 1
  The currently active VAC Centers are as follows: Vascular Access Center of Atlantic County,
 LLC; Vascular Access Center of Central Jersey, LLC; Vascular Access Center of Bolivar County,
 LLC; Vascular Access Center of West Orange, LLC; Vascular Access Center of Pittsburgh, LLC;
 Vascular Access Center of North Shore Louisiana, LLC; Vascular Access Center of New Orleans,
 LLC; Vascular Access Center of Southern Maryland, LLC; and Vascular Access Center of
 Memphis, LLC.
                                               1
Case 19-17117-amc        Doc 558    Filed 10/26/20 Entered 10/26/20 13:05:29              Desc Main
                                   Document     Page 2 of 10



 authorizing the Debtor to honor and continue to perform under DOJ Settlement previously

 entered by this Court (Dkt. 395) (the “Initial DOJ Consent Order”). In support of this

 Application, the Trustee respectfully submits as follows:

                                  Jurisdiction and Venue

        1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105(a), 361,

 363, 507(b) and 553, and Local Bankruptcy Rule 9013-3.

                                         Relief Requested

        4.      On November 12, 2019, (the “Petition Date”) an involuntary petition was filed

 against the Debtor under chapter 11 of the Bankruptcy Code.

        5.      On February 12, 2020, the Court entered an Order approving the appointment of

 Stephen V. Falanga as Chapter 11 Trustee of the Debtor.

        6.      No committee has been appointed in this case.

        7.      Prior to the Petition Date, on October 19, 2018, the United States District Court for

 the Southern District of New York entered an order approving the DOJ Settlement entered into by

 the Debtor, the VAC Centers, and the United States to resolve various claims in a certain

 prepetition qui tam action, styled United States of America ex rel. Michael I. Levine, M.D. v.

 Vascular Access Centers, L.P., et al., Civil Action No. 1:12-cv-5103 (LGS).

        8.      On June 11, 2020, the Court entered the Initial DOJ Consent Order, which

 conditionally resolved certain disputed issues between the Trustee and United States with respect

 to the United States’ alleged rights and remedies pursuant to the DOJ Settlement on the terms and


                                                  2
Case 19-17117-amc         Doc 558    Filed 10/26/20 Entered 10/26/20 13:05:29               Desc Main
                                    Document     Page 3 of 10



 conditions set forth in the Initial DOJ Consent Order.

        9.      Pursuant to the DOJ Settlement and the terms of the Initial DOJ Consent Order, the

 Debtor was required to make a certain quarterly settlement payment to the United States on

 October 1, 2020 in the amount of $201,250.00 (the “October 1st Settlement Payment”).

        10.     Prior to October 1, 2020, the Trustee advised the United States that the Debtor

 lacked the funds necessary to satisfy the October 1st Settlement Payment, and requested that the

 United States agree to forbear from exercising its remedies under the Initial DOJ Consent Order

 and to allow until December 1, 2020 for the Debtor to make a cure payment as the Trustee and the

 Debtor’s majority limited partner and post-petition lender, William Whitfield Gardner (“Gardner”)

 continue discussions in furtherance of a restructuring or sale of the Debtor’s operations (the

 “Forbearance”).

        11.     The United States agreed to the Debtor’s requested Forbearance, but only if it is

 granted a valid, perfected, first-priority lien and security interest in the Collateral2 securing

 Gardner’s Post-Petition Loans equal to the unpaid amount of the October 1st Settlement Payment

 (the “Adequate Protection Lien”) on the terms and conditions set forth in the Consent Order.

        12.     By this Application, the Trustee seeks authority, pursuant to sections 105(a), 361,

 363, 507(b) and 553 of the Bankruptcy Code and Local Bankruptcy Rule 9013-3, to enter into the

 proposed Consent Order, which would provide the Debtor the Forbearance and grant the United

 States the Adequate Protection Lien on the terms and conditions set forth in the Consent Order.

        13.     The Trustee, in an exercise of his business judgment as estate fiduciary, believes

 the Consent Order is in the best interests of the Debtor, its creditors, the estate, and other parties-



 2
  Capitalized terms not defined herein shall have the meaning ascribed to them in the Consent
 Order.
                                               3
Case 19-17117-amc        Doc 558     Filed 10/26/20 Entered 10/26/20 13:05:29              Desc Main
                                    Document     Page 4 of 10



 in-interest as the Trustee and Gardner continue discussions in furtherance of a restructuring or sale

 of the Debtor’s operations.

        WHEREFORE, the Trustee respectfully requests, pursuant to 11 U.S.C. §§ 105(a), 361,

 363, 507(b) and 553 and Local Bankruptcy Rule 9013-3, that the Court enter the proposed Consent

 Order attached hereto as Exhibit A.

                                               WALSH PIZZI O’REILLY FALANGA LLP
                                               Counsel for the Chapter 11 Trustee



 Dated: October 26, 2020               By:     __________________________
                                               Christopher M. Hemrick (Pro Hac Vice)
                                               Peter J. Pizzi
                                               Center Square, East Tower
                                               1500 Market Street, 12th Floor
                                               Ph: 973.757.1100 | F: 973.757.1090
                                               chemrick@walsh.law




                                                  4
Case 19-17117-amc   Doc 558    Filed 10/26/20 Entered 10/26/20 13:05:29   Desc Main
                              Document     Page 5 of 10




                                  EXHIBIT A
Case 19-17117-amc          Doc 558    Filed 10/26/20 Entered 10/26/20 13:05:29            Desc Main
                                     Document     Page 6 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                             Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                     Case No. 19-17117-AMC

  Debtor.


           STIPULATION AND CONSENT ORDER PURSUANT TO SECTIONS
           105(a), 361, 363, 507(b) AND 553 OF THE BANKRUPTCY CODE AND
           LOCAL BANKRUPTCY RULE 9013-3 GRANTING THE UNITED STATES
           OF AMERICA ADEQUATE PROTECTION WITH RESPECT TO THE
           QUARTERLY SETTLEMENT PAYMENT DUE OCTOBER 1, 2020

           This matter having been opened to the Court upon the joint application (the “Application”)

 of Stephen V. Falanga, in his capacity as chapter 11 trustee (the “Trustee”), for the bankruptcy

 estate of Vascular Access Centers, L.P. (the “Debtor”) by and through his counsel, Walsh Pizzi

 O’Reilly Falanga LLP; William W. Gardner, as majority owner and post-petition senior secured

 lender (“Gardner”) pursuant to certain Orders authorizing the Trustee to enter into Post-Petition

 Credit Agreements with Gardner (the “Post-Petition Loans”), by and through his counsel, Faegre

 Drinker Biddle & Reath LLP; and the United States of America (“United States of America”), by

 and through its counsel, United States Attorney’s Office; pursuant to sections 105(a), 361, 363,

 507(b) and 553 of Title 11 of the United States Code (the “Bankruptcy Code”) and Local

 Bankruptcy Rule 9013-3, for the entry of a Stipulation and Consent Order (the “Consent Order”)

 granting the United States of America adequate protection with respect to the quarterly settlement

 payment due October 1, 2020 under that certain prepetition Stipulation and Order of Settlement

 and Dismissal entered into by and among the Debtor, certain subsidiary and/or related corporations
Case 19-17117-amc        Doc 558    Filed 10/26/20 Entered 10/26/20 13:05:29              Desc Main
                                   Document     Page 7 of 10



 of the Debtor 1 defined collectively as the VAC Centers, and the United States of America, and so-

 ordered on October 19, 2018 in Civil Case No. 12-5103 (S.D.N.Y.) (hereinafter the “DOJ

 Settlement”); and the Court having previously entered a Stipulation and Consent Order authorizing

 the Debtor to honor and continue to perform under DOJ Settlement (the “DOJ Settlement

 Stipulation”) (Dkt. 395); the VAC Centers having not paid the quarterly settlement payment

 amount of $201,250.00 due October 1, 2020 (the “October 1 st Settlement Payment”) and the United

 States of America having provided written notice of that default under the DOJ Settlement and

 DOJ Settlement Stipulation, dated October 2, 2020 (the “Default”); and the Trustee on behalf of

 the Debtor, the non-Debtor VAC Centers, and Gardner having requested that the United States of

 America agree to forbear from exercising its remedies and to allow until December 1, 2020 to

 make a cure payment as the Trustee and Gardner continue discussions in furtherance of a

 restructuring or sale of the Debtor’s operations; and the Court having considered the Application

 and any opposition thereto; and the Court having found that (a) the Court has jurisdiction over this

 matter pursuant to 28 U.S.C §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C.

 § 157(b), and (c) notice of the Application has been served on those parties required to receive

 notice; and the parties wishing to avoid the time and expense of potential motion practice on a

 matter to which the parties have agreed; and the Court having determined that the legal and factual

 bases set forth in the Application and Consent Order establish just cause for the relief granted




          1The currently active VAC Centers are as follows: Vascular Access Center of
  Atlantic County, LLC; Vascular Access Center of Central Jersey, LLC; Vascular Access
  Center of Bolivar County, LLC; Vascular Access Center of West Orange, LLC; Vascular
  Access Center of Pittsburgh, LLC; Vascular Access Center of North Shore Louisiana, LLC;
  Vascular Access Center of New Orleans, LLC; Vascular Access Center of Southern
  Maryland, LLC; and Vascular Access Center of Memphis, LLC (collectively, the “VAC
  Centers”).

                                                      2
Case 19-17117-amc         Doc 558     Filed 10/26/20 Entered 10/26/20 13:05:29                Desc Main
                                     Document     Page 8 of 10



 herein; and the Court having determined that the relief sought in the Application and Consent

 Order as granted herein is in the best interests of the Debtor and its estate; and after due deliberation

 and sufficient cause appearing therefore;

         It is hereby STIPULATED, AGREED AND ORDERED:

         1.      The Debtor and/or the other non-debtor VAC Centers shall have until December 1,

 2020 to pay the October 1 st Settlement Payment and cure the Default. Except as set forth in section

 4 below, the United States of America shall not exercise its rights under the DOJ Settlement or

 DOJ Settlement Stipulation with respect to the Default, including the right to offset any amounts

 due to the Debtor and/or the other non-debtor VAC Centers from the United States of America,

 until December 1, 2020.

         2.      For so long as any portion of the October 1 st Settlement Payment remains unpaid,

 pursuant to sections 105, 361, 363, 507(b), and 553 of the Bankruptcy Code, as adequate protection

 to protect the United States of America’s interest in its offset rights with respect to the October 1st

 Settlement Payment, the United States of America is hereby granted a valid, perfected first-

 priority lien and security interest in the Collateral securing Gardner’s Post-Petition Loans equal to

 the unpaid amount of the October 1 st Settlement Payment (“Adequate Protection Lien”), which

 Adequate Protection Lien shall not be subject to the Professional Fee Carve-Outs granted by

 Gardner in connection with the Post-Petition Loans and shall be senior to Gardner’s Post-Petition

 Liens. For the avoidance of doubt, the Adequate Protection Lien shall cease to exist immediately

 upon the United States of America’s receipt of the October 1 st Settlement Payment without the

 need for further order by the Court.

         3.      Should the Debtor and/or the other VAC Centers fail to make the October 1 st

 Settlement Payment on or before December 1, 2020, in accordance with the DOJ Settlement



                                                        3
Case 19-17117-amc         Doc 558     Filed 10/26/20 Entered 10/26/20 13:05:29           Desc Main
                                     Document     Page 9 of 10



 Stipulation, other than the requirement of 10 days’ prior written notice pursuant to paragraph 2 of

 the DOJ Settlement Stipulation, the United States of America is authorized to offset any unpaid

 portion of the October 1 st Settlement Payment from amounts due to the Debtor and/or the other

 non-debtor VAC Centers from the United States of America, without the need for further written

 notice.

           4.   For so long as any portion of the October 1 st Settlement Payment remains unpaid,

 if any of the following occurs, the United States of America is authorized to offset any unpaid

 portion of the October 1 st Settlement Payment from amounts due to the Debtor and/or the other

 non-debtor VAC Centers from the United States of America, without the need for further written

 notice:

                a.   More than fifty percent (50%) of the VAC Centers voluntarily close or

                     terminate their participation in the Medicare program, cease operating or cease

                     billing Medicare;

                b. A motion is made by the Trustee, or is granted as to any other party, to convert

                     this case to a case under chapter 7 of the Bankruptcy Code;

                c. A motion is granted to dismiss this case; or

                d. A plan of liquidation or a plan which contemplates liquidation of substantially

                     all of the assets is filed in this case.

           5.   Nothing contained herein otherwise alters the DOJ Settlement or the DOJ

 Settlement Stipulation or the rights and reservations of the parties with respect thereto except as

 expressly set forth herein.

           6.   The Court shall retain jurisdiction over all matters arising from or related to the

 interpretation and implementation of this Consent Order.



                                                          4
Case 19-17117-amc      Doc 558 Filed 10/26/20 Entered 10/26/20 13:05:29         Desc Main
                              Document    Page 10 of 10



 STIPULATED AND AGREED,

 STEPHEN V. FALANGA                          JENNIFER ARBITTIER WILLIAMS
 Chapter 11 Trustee                          First Assistant United States Attorney




 CHRISTOPHER M. HEMRICK                      MATTHEW E. K. HOWATT
 (Pro Hac Vice)                              Assistant United States Attorney
 Wash Pizzi O’Reilly Falanga LLP             Eastern District of Pennsylvania
 Center Square, East Tower                   615 Chestnut St., Suite 1250
 1500 Market Street, 12 th Floor             Philadelphia, PA 19106
 (973) 757-1100                              (215) 861-8335
 chemrick@walsh.law                          matthew.howatt@usdoj.gov

 Counsel for Chapter 11 Trustee              Counsel for the United States of America


 Dated: October 19 , 2020                    Dated: October 19, 2020



 WILLIAM W. GARDNER



 s/ Joseph N. Argentina, Jr.
 JOSEPH N. ARGENTINA, JR.
 Faegre Drinker Biddle & Reath LLP
 One Logan Square, Ste. 2000
 Philadelphia, PA 19103-6996
 (215) 988-2541
 Joseph.Argentina@faegredrinker.com
 Counsel for William W. Gardner


 Dated:   October 19 , 2020



 SO ORDERED BY THE COURT:


 Dated:              , 2020            ___________________________________
                                       HONORABLE ASHELY M. CHAN
                                       UNITED STATES BANKRUPTCY JUDGE

                                             5
